Citation Nr: 1145182	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity. 

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for paranoid schizophrenia. 

6.  Entitlement to service connection for a low back disability. 

7.  Entitlement to service connection for a nervous disorder, personality disorder, reproductive effects, altered sex drive, prostate condition and other unspecified conditions secondary to herbicide exposure.  
 
8.  Entitlement to a disability rating in excess of 30 percent for a cervical spine injury with degenerative changes C3-6. 

9.  Entitlement to an initial compensable rating for herpes. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to June 1974.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and an increased rating for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the December 2008 letter, the Veteran indicated that he wished to withdraw the appeal concerning the issues of entitlement to service connection for paranoid schizophrenia, a low back disorder, and a nervous disorder, personality disorder, reproductive effects, altered sex drive, prostate condition and other unspecified conditions secondary to herbicide exposure.

2.  Herpes is manifested by occasional lesions on the genitals.  It does not affect 5 to 20 percent of the entire body or 5 to 20 percent of exposed areas.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs have not been required for a total duration of less than six weeks during the past 12-month period.


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the matter of entitlement to service connection for paranoid schizophrenia have been met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the matter of entitlement to service connection for a low back disorder have been met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issues of entitlement to service connection for a nervous disorder, personality disorder, reproductive effects, altered sex drive, prostate condition and other unspecified conditions secondary to herbicide exposure, have been met and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for an initial compensable disability rating for herpes have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 6310-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Service Connection Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2011).

In this case, it was expressly stated that the Veteran withdrew his appeal concerning the matters of entitlement to service connection for paranoid schizophrenia, a low back disorder, and a nervous disorder, personality disorder, reproductive effects, altered sex drive, prostate condition and other unspecified conditions secondary to herbicide exposure in a December 2008 letter.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these issues, and the Veteran's appeal of these issues are dismissed without prejudice.

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim for herpes in May 2007.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in August 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a statement of the case (SOC) was issued in July 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in August 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran and his representative and service treatment records and post-service private and VA treatment records have been obtained and associated with his claims file.  The Veteran was also afforded a VA examination in April 2008 to determine the nature and severity of the Veteran's herpes.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Factual Background

The Veteran was granted service connection for herpes effective May 16, 2007 based on an in-service diagnosis of herpes and post-service private treatment records.

Service treatment records indicate a diagnosis of recurrent herpes.  In a September 1971 dermatology note, the Veteran complained of a one to two month history of recurrent penile lesions that apparently start as popules or vesicles and then break down.  The examiner noted only mild erythema on examination.  The dermatologist diagnosed probable recurrent herpes.  In a January 1972 follow-up, the Veteran complained of pain on intercourse and soreness on the head of his penis.  The examiner diagnosed a history of recurrent herpes. 

In private treatment records dated from August 1974 to October 1980 there are no noted findings of herpes outbreak. 

Private treatment records dated from September 1982 to November 2006 are generally negative for findings of sores or lesions on the penis or any other skin abnormalities.  In a January 2001 private treatment record, the Veteran complained of a "cold sore" on his penis with bumps that burst.  He gave a history of bumps "a long time ago."

During an April 2008 VA examination, the Veteran reported he was diagnosed with genital herpes while on active duty.  He reported that since that time he has had episodes of cellulitis/abscesses which have also broken out on his buttocks, and a discolored area on the right foot.  The Veteran did not have an infectious, immune, or nutritional disability to his knowledge.  The Veteran indicated that his disorder is intermittent and he will have clearing and then it recurs.  He stated he was prescribed medication but he does not use it as he cannot afford it, that he uses a triple-antibiotic ointment topically as needed, and he uses alcohol to the affected area as needed.  He has not been prescribed corticosteroid or other immunosuppressive drugs.  He complained of localized symptoms including pain and pruritus.  He does not have a special condition such as malignant neoplasm, urticaria, primary cutaneous vasculitis, erythema multiforme or chloracne.  The Veteran reported he felt that his skin condition affects his activities of daily living as well as his recreational activities in that with outbreaks he experiences discomfort. 

Upon physical examination, the examiner found next to the mid buttock folds firm indurations on either side which measure approximately 1 cm in diameter and noted that the skin of the area is without infection.  The genetalia had no lesions, and the right dorsal aspect has hyperpigmented macular lesion of the right foot.  The percentage of the exposed body was zero percent, and the percentage of the total body involve is approximately one percent.  

In a May 2008 VA progress note, the Veteran stated he wanted medication for herpes.  Upon examination, the examiner found a small lesion on the groin, erythematous with no pus or drainage.  The diagnosis was herpes with a prescription for acyclovir ointment. 

Pertinent Law and Regulations 

The Veteran is seeking an increased compensable disability rating for his service-connected herpes.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, an appeal from the initial assignment of a disability rating, as in this case, requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for herpes, rated as noncompensable, has been in effect since May 2007.

The Veteran's genital herpes has been evaluated under Diagnostic Code 6310-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 7806 is used to evaluate dermatitis or eczema.  These rating criteria provide for evaluation based upon the frequency and effectiveness of treatment.  See 38 C.F.R. § 4.116 (2011). 

As this condition involves the skin and/or scarring of the affected area, the Board finds that 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806 (2011) are also potentially applicable.  The Board notes that VA recently amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  As this claim was filed prior to this date, the amendments are inapplicable. 

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and, no more than topical therapy is required during the past 12-month period, is rated noncompensable (zero percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118 Diagnostic Code 7806.

Analysis

Based upon the evidence of record, the Board finds the Veteran's service-connected herpes is manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected with no more than topical therapy required.  In fact, the April 2008 VA examination stated that the Veteran's herpes affects only one percent of the total body.  There is no evidence of scarring or disfigurement and the present disability is adequately evaluated under the criteria of diagnostic codes 7813 and 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).

Diagnostic Code 7806 specifically states that a noncompensable rating is in order when no more than topical therapy is required during the past 12-month period.  In this case, the Veteran reported at the April 2008 VA examination that his only treatments included triple-antibiotic ointment and alcohol.  In the May 2008 VA progress note, the Veteran was given a prescription for Acyclovir ointment, another topical therapy.  Furthermore, the Veteran's herpes do not require systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of less than six weeks during the past 12-month period which would warrant a 10 percent disability rating.  Thus, a compensable rating is not warranted.

The application of the alternative rating criteria for scars or for disfigurement of the head, face or neck would not yield a higher rating because this disorder does not affect the head, face, or neck and did not result in scarring.

The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected herpes is manifested by less than 5 percent of the entire body or less than 5 percent of exposed areas affected with no more than topical therapy required, manifestations that are clearly contemplated in the rating criteria.  Moreover, there has been no showing that the Veteran's service-connected herpes has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal for entitlement to service connection for paranoid schizophrenia is dismissed. 

The appeal for entitlement to service connection for a low back disability is dismissed. 

The appeal for entitlement to service connection for a nervous disorder, personality disorder, reproductive effects, altered sex drive, prostate condition and other unspecified conditions secondary to herbicide exposure is dismissed.  
 
Entitlement to an initial compensable rating for herpes is denied. 


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to these matters.  Information concerning the VCAA was provided to the Veteran by correspondence dated in August 2006 and May 2007.  

In an August 2005 rating decision, the RO continued the Veteran's 30 percent rating for a neck disorder.  The Veteran underwent a VA examination in July 2005.  In an October 2011 statement, the Veteran's representative argued that his condition had worsened and, therefore, another VA examination is warranted to determine the current level of severity of his neck disability.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC/RO should arrange for the Veteran to undergo appropriate VA examinations at an appropriate VA medical facility to determine the severity of his service-connected neck disability.

Also in the statement, the Veteran's representative argued that his peripheral neuropathy was due to service-connected cervical spine disability.  It was also noted that in a June 2006 progress note that the Veteran complained of intermittent numbness in his legs and hands.  

In a December 2008 letter, D. P., M.D., opined that the Veteran is experiencing left upper extremity neuropathy which is likely related to his cervical spine disease.  On physical examination his deep tendon reflexes are diminished on the left upper extremity suggesting neuropathy disease which the physician believes stems from his cervical spine disease.  

As the Veteran has not been afforded a VA nerves examination, the RO should schedule the Veteran for a VA examination to determine whether the Veteran's has peripheral neuropathy of the upper and/or lower extremities that was caused or aggravated by service or service-connected cervical spine disorder.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (effective after October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the revision was required to implement the Court's decision in Allen, 7 Vet. App. 439).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and his representative and request that they identify the names, addresses and approximate dates of treatment for any health care providers, VA or non-VA, that have treated him for his claimed peripheral neuropathy and service-connected cervical spine disability whose records have not already been made a part of the claims file.  After the Veteran has signed any appropriate releases, the AMC/RO should obtain and associate with the claims folder all of the Veteran's treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records, a notation to that effect should be inserted in the file.  The Veteran and his representative should be notified of unsuccessful efforts to procure records in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the AMC/RO should arrange for the Veteran to undergo appropriate VA examination(s), to evaluate his neck disability and claimed peripheral neuropathy at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to each examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

For the nerves, the examination must be conducted following the protocol in VA's Peripheral Nerves Disability Examination Worksheet.  The examination must respond to the instructions contained therein.  Following a review of the claims folder, and an evaluation of the Veteran, the examiner should provide an opinion whether the Veteran has a current upper extremity and/or lower extremity nerve disability and, if so, whether it is at least as likely as not (50 percent probability or greater) that any nerve disability found was incurred in service or was caused or aggravated as a result of his service-connected cervical spine disability.


For the cervical spine disability itself, the examination must be conducted following the protocol in VA's Spine Disability Examination.  The examination must respond to the instructions contained therein, and should include range of motion studies as to the cervical spine, including any limitation or functional loss resulting from such factors as pain, infatigability, and weakness.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim(s).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AMC/RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  The review should include consideration of all evidence submitted since the issuance of the July 2007 supplemental statement of the case.  If the benefit sought on appeal remains denied, the AMC/RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


